Citation Nr: 0312900	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-06 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to June 1, 2001, for 
the award of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 RO decision which granted 
TDIU and assigned an effective date of June 1, 2001.  The 
veteran appeals to the Board for an earlier effective date. 


REMAND

It is noted that since the Statement of the Case (SOC) was 
issued in April 2002, VA records, including the veteran's VA 
vocational rehabilitation folder, have been associated with 
the claims folder.  This evidence has not been considered by 
the RO and the veteran has not waived initial RO 
consideration of this evidence; as such, the case must now be 
remanded.  38 C.F.R. § 20.1304; Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, ____F.3d___, Nos. 
02-7304, -7305, -7316 (May 1, 2003).  In addition, further 
evidentiary must be completed, as outlined below.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The claims file shows that the 
veteran was employed by the U.S. Post 
Office.  The officer of Personnel 
Management, Federal Employees Retirement 
System, P.O. Box 7125, Washington, DC  
20044, should be contacted so that all 
available records can be obtained. 

2.  The veteran should be contacted and 
asked to provide evidence showing that 
his service-connected disabilities 
increased prior to June 1, 2001.

3.  The RO should review all the 
evidence, particularly including the 
newly received VA records and any 
evidence received pursuant to this 
remand, and readjudicate the claim for an 
earlier effective date.  If the benefit 
being sought by the veteran is not 
resolved to his satisfaction, he and his 
attorney should be sent a supplemental 
statement of the case, which addresses 
all newly submitted evidence.  Then, the 
case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


